Citation Nr: 0611784	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Video Teleconference Hearing in 
February 2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought, i.e. service 
connection.  In that case, which also involved reopening a 
claim where the prior denial was based upon a finding that 
the condition preexisted service, the Court held that the 
appellant was entitled to notice that he needed evidence that 
would reflect either that this condition (1) did not preexist 
service and was incurred therein, or (2) if the condition did 
preexist service, it was aggravated therein.  

Although the RO provided notice as to the need for new and 
material evidence in a letter dated in March 2003, that 
notice does not fully comply with the newly specified 
criteria as noted in Kent, supra.  Additionally, that notice 
did not advise the veteran to submit anything in his 
possession that was relevant to the claim.  Moreover, the 
veteran has not been provided notice as to the types of 
evidence necessary to substantiate the claim for service 
connection (or evaluation or effective date if service 
connection is granted).  See Dingess, supra.

Thus, this case must be remanded for corrective notice under 
38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), Kent, and Dingess, that 
informs the veteran of 
the basis for the prior denial, and the evidence needed to 
substantiate the request to reopen as well as the underlying 
claim for service connection.  The notice should also advise 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Ongoing medical records pertinent to the issue should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO must review the claims file 
and send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran to submit or identify evidence 
that would reflect either that this 
condition did not preexist service and 
was incurred therein, or if the condition 
did preexist service, it was aggravated 
therein; and the type of evidence needed 
to establish service connection as well 
as disability rating and effective date 
for the claim on appeal as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006) and Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).

2.  The RO should obtain pertinent 
treatment records from the VA Medical 
Center in Philadelphia, for the period 
from October 2003 to the present.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).









